Case 2:20-cv-07253 Document 1-1 Filed 08/12/20 Page 1 of 19 Page ID #:8




              EXHIBIT A
Electronically FILED by Superior Court of California, County of Los Angeles on 05/08/2020 02:21 PM Sherri R. Carter,
                                                                                                                       Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                          Case 2:20-cv-07253 Document 1-120STCV17659
                                                            Filed 08/12/20 Page 2 of 19 Page ID #:9
                                        Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Barbara Scheper




              11 MARCUS  CUS A.   MANCINI, ESQ.
                               A. MANCINI,     ESQ. (State
                                                      (State Bar
                                                             Bar No.146905)
                                                                  No.146905)
                 VADIM YEREMENKO,
                             YEREMENKO, ESQ.         (State Bar
                                              ESQ, (State    Bar No.
                                                                 No.269804)
                                                                     269804)
              22 vadimy@mamlaw.net
                 IMRAN RAHMAN,,ESQ.(StateESQ.(State BarBar No.
                                                           No. 308148)
                                                                308148)
              3J irahmanamamlaw.net
                  irahman@,mamlaw.net
                  ALEX HADJIAN,
                 ALEX      HADJIAN. Esq.,
                                       Esq., State
                                             State Bar
                                                   Bar No.
                                                        No. 327534
                                                              327534
              44 ahadjian@mamlaw.net
                 MANCINI &      & ASSOCIATES
                     Professional Law
              55 A Professional    Law Corporation
                                        Corporation
                 15303
                  15 303 Ventura
                           Ventura Boulevard,
                                   Boulevard, Suite
                                                Suite 600
                                                       600
              66 Sherman Oaks,
                             Oaks, CA
                                    CA 91403
                                       91403
                     18)783-57
                 (818)   783-5757 57 Phone
                                     Phone
                     l8) 783-7710
              77 (818)    783-7710 Fax
                                     Fax

              88 Attorneys for
                            for Plaintiff
                                Plaintiff JOSE
                                          JOSE SANCHEZ
                                               SANCHEZ
              99                               SUPERIOR
                                               SUPERIOR COURT
                                                        COURT OF
                                                              OF THE STATE OF
                                                                 THE STATE OF CALIFORNIA
                                                                              CALIFORNIA
            10
             10                                              FOR THE COUNTY
                                                             FOR THE COUNTY OF
                                                                            OF LOS
                                                                               LOS ANGELES
                                                                                   ANGELES
            11  JOSE SANCHEZ,
             1l JOSE SANCHEZ,                                                                    ) Case
                                                                                                    Case No.
                                                                                                         No. 2 CIST CV 1 7659
                                                                                                 )
             l2
            12                        Plaintiff,
                                      Plaintiff,                                                    PLAINTIFF'S COMPLAINT
                                                                                                 ) PLAINTIFF'S     COMPLAINT FOR     FOR
                                                                                                 ) DAMAGES:
                                                                                                    DAMAGE    S:
             l3
            13                vs.
                              v^t                                                                )
                                                                                                 ) (1)(1) FOR    VIOLATION OF
                                                                                                           FOR VIOLATION        OF
             t4
            14                                                                                   )         CALIFOR
                                                                                                          CALIFORNIA  NIA  LABOR
                                                                                                                            LABOR     CODE
                                                                                                                                       CODE
                                                                                                )         Halo
                                                                                                           $5200 ET.
                                                                                                                  ET. SEQ.
                                                                                                                       SEQ.  [Wages   and
                                                                                                                              [Wages and
            15    ,REILLY AUTOMO
             15 O'REILLY AUTOMOTIVE                   NC.;
                                       TIVE STORES,
                                              STORES, INC.;                                      )        Overtime];
                                                                                                           Overtimel ;
                and DOES
                    DOES 11 through
                             through 100,  Inclusive,
                                      l00,Inclus ive,                                           )
            16
             16                                                                                 ) (2)
                                                                                                    (2)   FOR    VIOLATION OF
                                                                                                           F'OR VIOLATION       OF
                          Defendants.
                          Defendants.                                                           )         CALIFORNIA
                                                                                                           CALIFOR    NIA   LABOR
                                                                                                                            LABOR     CODE
                                                                                                                                       CODE
             t7
            17                                                                                  )         §§226.7
                                                                                                           $$226.7 and
                                                                                                                   and  500
                                                                                                                        500  ET.
                                                                                                                             ET. SEQ.
                                                                                                                                 SEQ.   (Break
                                                                                                                                         (Break
                                                                                                )         Violations);
                                                                                                          Violations);
            18
            18                                                                                  )
                                                                                                   (3)
                                                                                                ) (3)     FOR    VIOLATION OF
                                                                                                          F'OR VIOLATION        OF
            19
            19                                                                                  )         CALIFORNIA BUSINESS
                                                                                                          CALIFORNIA        BUSINESS AND
                                                                                                )         PROFESSIONS
                                                                                                          PROFESSIONS CODE    CODE §17200
                                                                                                                                      $17200
            20
            20                                                                                  )         ET.
                                                                                                          ET. SEQ. [Unfair Business
                                                                                                               SEQ.  [Unfair   Business
                                                                                                )         Practices];
                                                                                                          Practices];
            2I
            21                                                                                  )
                                                                                                ) (4)
                                                                                                   (4)    FOR   VIOLATION OF
                                                                                                          FOR VIOLATION         OF
            22
            22                                                                                  )         CALIFORNIA
                                                                                                          CALIFOR     NIA  LABOR
                                                                                                                            LABOR.C   CODE
                                                                                                                                        ODE
                                                                                                )         §§1102.5
                                                                                                          s$l102.s  ET.
                                                                                                                    ET.  SEQ.
                                                                                                                         SEQ.
            23
            23                                                                                  )         [Whistleblower Statute];
                                                                                                          [Whistleblower    Statutel ;
                                                                                                )
            24
            24                                                                                  ) (s)     FOR   VIOLATION OF
                                                                                                          FOR VIOLATION         OF
                                                                                                )         CALIFORNIA
                                                                                                          CALIFOR     NIA  LABOR      CODE
                                                                                                                                       CODE
            25
            25                                                                                  )         §98.6
                                                                                                          $93.6  ET SEQ.
                                                                                                                    SEQ.   [Labor
                                                                                                                           [Labor  Code
                                                                                                                                    Code
                                                                                                )         Complaints];
                                                                                                          Complaintsl;
            26
            26                                                                                  )
                                                                                                ) (6)
                                                                                                   (6)    FOR RETALIATION
                                                                                                                RETALIATION AND
            27
            27                                                                                  )         WRONGFUL CONSTRUCTIVE
                                                                                                          WRONGFUL        CONSTRUCTIVE
                                                                                                )         TERMINATION IN
                                                                                                          TERMINATION
            28                                                                                  )         VIOLATION OF
                                                                                                          VIOLATION       OF PUBLIC
                                                                                                )         POLICY.

                                                                         1I
                                                        PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                        PLAINTIFF'S COMPLAINT     DAMAGES
          Case 2:20-cv-07253 Document 1-1 Filed 08/12/20 Page 3 of 19 Page ID #:10



 I1                                                        )
                                                           )         JURY TRIAL
                                                                     JURY TRIAL DEMANDED
                                                                                DEMANDED
                                                           )
                                                           )
 22                                                        )
                                                           )         UNLIMITED JURISDICTION:
                                                           )
                                                           )         CASE VALUE IN EXCESS OF
 J3                                                        )
                                                           )         $25.000.00
                                                                     $25,000.00
                                                           )
                                                           )
 44                                                        )
                                                           )
                                                           )
                                                           )
 55                                                        )
                                                           )

 66
                                                           )
                                                           )


 77                NOW Plaintiff
             COMES NOW
             COMES               JOSE SANCHEZ
                       Plaintiff JOSE         (hereinafter refened
                                      SANCHEZ (hereinafter  referred to  as "SANCHEZ"
                                                                      to as "SANCHEZ" oT
                                                                                      or
 88   "Plaintiff ")
      "Plaintiff    and complains
                 ") and           against the
                        complains against      above-named Defendants
                                           the above-named            and for
                                                           Defendants and     causes of
                                                                          for causes of action
                                                                                        action against
                                                                                               against
 99   the Defendants,
          Defendants, and each of
                      and each of them,
                                   them, alleges as follows:
                                         alleges as follows:

l0
10                                                       I.I.
1l
11                                        FIRST
                                          FIRST CAUSE OF ACTION
                                                CAUSE OF ACTION
t2
12                          (For Failure
                            (For Failure to Pay Wages/Overtime
                                         to Pay Wages/Overtime Compensation
                                                               Compensation

13
13                               in
                                 in Violation of Labor
                                    Violation of Labor Code §§200 et
                                                       Code $$200 et seq.,
                                                                     seq.,
t4
14                         Against All
                           Against                and DOES
                                       Defendants and
                                   All Defendants          I -100'
                                                      DOES 1 -100, Inclusive)
                                                                   Inclusive)
l5
15           1.
             1.     At all times
                    At all times mentioned herein, Plaintiff
                                 mentioned herein, Plaintiff was, and now
                                                             was, and now is, an individual
                                                                          is, an individual

I6 residing in
16                 County of
            in the County of Los Angeles, State of
                             Los Angeles,       of California.
                                                   California.

I7
17             .
             22.    Plaintiff is informed
                    Plaintiff is          and believes,
                                 informed and           and thereon
                                              believes, and         alleges, that
                                                            thereon alleges,      at all
                                                                             that at     times relevant
                                                                                     all times relevant

18                   O'REILLY AUTOMOTIVE
           Defendant O'REILLY
18 herein, Defendant                     STORES, INC.
                              AUTOMOTIVE STORES, INC. (hereinafter referred to collectively
                                                      (hereinafter referred    collectively
                                ooDefendants")
I9 with
19                                             were, and now
                  Defendants as "Defendants") were,
   with all other Defendants                                 are, valid businesses
                                                         now are,                  of form
                                                                        businesses of form unknown
                                                                                           unknown
20 duly
   duly organized and existing
        organized and          under the laws
                      existing under          of the State of
                                         laws of                                 its principal
                                                              California, having its
                                                           of California,                      place of
                                                                                     principal place of

2l                 County of
            in the County
21 business in                   Angeles, State of
                             Los Angeles,
                          of Los                of California.
                                                   California.

22           -t ,
             3.     Plaintiff    ignorant of
                    Plaintiff is ignorant of the true names and capacities, whether
                                                 true names                 whether corporate,
                                                                                    corporate, associate,
                                                                                               associate,

                    ego, fictitious,
23 successor, alter ego,
23                       fictitious,   individual or otherwise,
                                                     otherwise, of
                                                                of Defendants             as DOES 1I --
                                                                   Defendants sued herein as

                       therefore sues said Defendants,
        Inclusive, and therefore
24 100, Inclusive.                                              of them, by such fictitious
                                           Defendants, and each of               fictitious names.
                                                                                            names.

25 Plaintiff                 of court to amend
   Plaintiff will seek leave of                     Complaint to assert
                                         amend this Complaint                    names and capacities
                                                                 assert the true names                of
                                                                                           capacities of

26 the fictitiously                  when the same have been ascertained.
                          Defendants when
       fictitiously named Defendants                                      Plaintiff is informed and
                                                             ascertained. Plaintiff             and
                                                                        ooDOES"
                                                       designated as "DOES" herein is legally
                                             Defendant designated
27 believes,, and thereon alleges, that each Defendant
                                                 occulrences, indebtedness,
           ble for the events, happenings, acts, occurrences,
28 responsible                                                                      and liabilities
                                                              indebtedness, damages and



                                               2
                                                        DAMAGES
                              PLAINTIFF'S COMPLAINT FOR DAMAGES
                              PLAINTIFF'S
         Case 2:20-cv-07253 Document 1-1 Filed 08/12/20 Page 4 of 19 Page ID #:11



      hereinafter alleged
                   allegedand
                           and caused
                                causedinjuries
                                       injuries and
                                                 anddamages
                                                     damagesproximately
                                                             proximately thereby
                                                                          thereby to
                                                                                   tothe
                                                                                      theplaintiff,
                                                                                          plaintiffasas
 22 hereinafter alleged.
                 alleged.

 3J          4.
             4       Plaintiffisisinformed
                     Plaintiff     informed and
                                             and believes,
                                                  believes, and
                                                             andthereon
                                                                 thereon alleges,
                                                                          alleges,that
                                                                                   that at
                                                                                         atall
                                                                                            all times
                                                                                                 times relevant
                                                                                                        relevant

 44 herein, each
             eachDefendant
                 Defendant designated,
                            designated, including
                                         including DOES
                                                   DOES1-100,
                                                        1-100, herein
                                                                herein was
                                                                       was the
                                                                            theagent,
                                                                                agent, managing
                                                                                       managing agent,
                                                                                                 agent,

 55 principal, owner,
               owner, partner,
                      partner, integrated
                                integrated enterprise,
                                            enterprise, unit,
                                                        unit, division,
                                                              division, subsidiary,
                                                                         subsidiary, wholly
                                                                                     wholly owned
                                                                                             owned subsidiary,
                                                                                                    subsidiary,

 66 partiallyyowned
               owned subsidiary,   joint venturer,
                      subsidiary, joint             joint employer,
                                         venturer, joint   employer, direct
                                                                      directemployer,
                                                                             employer, special
                                                                                        special employer,
                                                                                                 employer, client
                                                                                                            client
 77 employer, ,labor
                laborcontractor,
                      contractor, alter
                                   alter ego,
                                          ego, representative,
                                                representative, supervisor,
                                                                 supervisor, manager,
                                                                             manager,servant,
                                                                                      servant,employee
                                                                                               employeeand/or
                                                                                                        andlot
 88 co-conspirator of
                   of each
                       each of
                            of the
                                the other
                                    other Defendants,
                                          Defendants, and
                                                       and was
                                                           wasat
                                                               at all
                                                                   all times
                                                                        times mentioned
                                                                              mentioned herein
                                                                                        herein acting
                                                                                                acting within
                                                                                                       within
 99 the course
         course and
                 and scope
                      scope of
                            of said
                                saidagency
                                     agency and
                                             and employment,
                                                  employment, and
                                                               and that
                                                                    that all
                                                                          all acts
                                                                               acts or
                                                                                    or omissions
                                                                                       omissions alleged
                                                                                                  alleged herein
                                                                                                          herein

10
 10 were
    were duly
         duly committed
              committed with
                        with the
                              the ratification,
                                   ratification, knowledge,
                                                 knowledge, permission,
                                                            permission, encouragement,
                                                                        encouragement, authorization
                                                                                        authorization

11
 11 and
    and consent
        consent of each Defendant
                ofeach  Defendant designated
                                  designated herein.
                                             herein.

 l2
12           5.
             5.      At all
                     At  all times
                              times herein
                                    herein mentioned,
                                           mentioned, until
                                                      until Plaintiffs
                                                            Plaintiff s wrongful
                                                                        wrongful termination
                                                                                  termination on
                                                                                              on or
                                                                                                 or about
                                                                                                     about

 13 May
13  May 10,  2}2},Plain
         10,2020, Plaintiff
                        tiff was
                             was employed
                                 employed as
                                          as aa Store
                                                Store Manager
                                                      Manager by
                                                              by Defendants
                                                                 Defendants and
                                                                            and DOES
                                                                                DOES 11 through
                                                                                         through

 t4 100,
14   100, Inclusive,
           Inclusive, and
                      and each
                          each of
                               of them,
                                   them, who
                                         who were
                                             were also,
                                                  also, at
                                                        at all
                                                           all times
                                                                times herein
                                                                      herein mentioned,
                                                                             mentioned, Plaintiffs
                                                                                        Plaintiff s
15
 15 employers,
    employers, managers
               managers and
                        and supervisors.
                             supervisors.

16
 T6          6.
             6.      Prior
                     Prior to
                            to January
                               January14, 2019, Defendants'
                                       14,2019, Defendants' Regional
                                                            Regional Manager
                                                                     Manager JOSE
                                                                             JOSE MONTELLANOS
                                                                                  MONTELLANOS
I7 promised
17 promised and
            and represented
                represented to
                             to Plaintiff
                                Plaintiff that
                                           that he
                                                he would
                                                   would be
                                                         be paid
                                                            paid at
                                                                 at the
                                                                     the rate
                                                                         rate of
                                                                              of $60,000
                                                                                 $60,000 annually.
                                                                                         annually.

18
 18          7,
             7.      In
                     In fact,
                        fact, Plaintiff
                              Plaintiff was
                                        was never
                                            never paid
                                                  paid at
                                                       at the
                                                           the promised
                                                               promised and
                                                                        and represented
                                                                            represented annual
                                                                                        annual amount
                                                                                               amount of
                                                                                                      of
t9 $60,000,
19     000, but
            but at
                at an
                   an amount
                      amount believed
                             believed to
                                       to be
                                          be $52,000.
                                             $52,000.

20
20           8.
             8.      Plaintiff
                     Plaintiff was
                               was working
                                   working eleven
                                           eleven to
                                                  to twelve
                                                     twelve (11-12)
                                                             (11-12) hors
                                                                     hors per
                                                                          per day,
                                                                              day, between
                                                                                   between three
                                                                                           three to
                                                                                                 to four
                                                                                                    four
2l (3-4)
21   -4) hours
         hours of
               of overtime
                  overtime per
                           per day,
                               day, Tuesdays
                                    Tuesdays through
                                             through Saturdays.
                                                     Saturdays.

22
22           9.
             9.      In
                     In or
                        or around
                           around early
                                  early April 2019,, Plaintiff
                                        April2019    Plaintiff asked
                                                               asked his
                                                                     his Manager PETER GUERRERO
                                                                         Manager PETER GUERRERO
23 about the
23       the promised
             promised salary
                      salary amount
                             amount of
                                    of $60,000.
                                       $60,000. GUERRERO
                                                GUERRERO now
                                                         now told
                                                             told Plaintiff
                                                                  Plaintiff that
                                                                            that he
                                                                                 he was
                                                                                    was to
                                                                                        to be
                                                                                           be

24
24 paid $55,000
        $55,000 during
                during his ninety
                           ninety (90) day "probation
                                  (90) day "probation period,"
                                                      period," and
                                                               and would
                                                                   would be
                                                                         be paid
                                                                            paid $60,000
                                                                                 $60,000 afterwards.
                                                                                         afterwards

25
25 Plaintiff also
             also asked
                  asked about               on his paycheck, and
                        about missing hours on               and it
                                                                 it was
                                                                    was promised and
                                                                                 and represented
                                                                                     represented that
                                                                                                 that

26 it would
26             fixed. In
      would be fixed. In the same
                             same meeting, Defendants'          Manager claimed
                                           Defendants' Regional Manager claimed that
                                                                                that Plaintiff had
                                                                                               had

                  any time cards and/or
       filled out any
27 not filled                    and/or filled them out correctly.           asked to see
                                                        correctly. Plaintiff asked    see the
                                                                                          the "time
                                                                                              "time
                                                    o'waived." Plaintiff
                                                               Plaintiff pointed out that
28 cards,"" which showed virtually all
                  showed virtually all lunches were "waived."                        that in some
                                                                                             some



                                               3J
                              PLAINTIFF'S COMPLAINT FOR DAMAGES
                              PLAINTIFF'S COMPLAINT     DAMAGES
        Case 2:20-cv-07253 Document 1-1 Filed 08/12/20 Page 5 of 19 Page ID #:12



 1I instances,
     instances, he
                he would
                   would take
                          take aa half-hour
                                  half-hour ('/2)
                                             (%) lunch,
                                                  lunch, but
                                                         but never
                                                             never aa one
                                                                      one (1)
                                                                           (1) hour
                                                                               hour as
                                                                                    as the
                                                                                        the locations
                                                                                             locations were
                                                                                                       were

 22 always
    always short-staffed.
            short-staffed.

 3J          10. Plaintiff
            10.  Plaintiff suspected
                            suspected that
                                       that his
                                            his time
                                                 time cards
                                                      cards were
                                                            were being
                                                                 being filled
                                                                        filled out
                                                                               out by
                                                                                   by other
                                                                                      other people,
                                                                                            people, and
                                                                                                    and

 44 went to
          to two   (2) separate
              two (2)   separate locations
                                  locations he
                                            he had
                                               had worked
                                                   worked out
                                                          out to
                                                               to request
                                                                  request his,
                                                                          his, and
                                                                               and was
                                                                                   was denied
                                                                                       denied them.
                                                                                               them'

 55          11. Plaintiff
            11.  Plaintiff contacted
                           contacted his
                                     his Manager
                                         Manager PETER
                                                 PETER GUERRERO
                                                       GUERRERO about
                                                                about the
                                                                       the time
                                                                            time cards,
                                                                                 cards, but
                                                                                        but itit

 66 appeared that
              that GUERRERO
                   GUERRERO had
                            had been
                                been notified
                                     notified by
                                              by another
                                                 another Store
                                                         Store Manager
                                                               Manager ERIC
                                                                       ERIC HERNANDEZ
                                                                            HERNANDEZ
          Plaintiff s inquiries,
 77 about Plaintiff's  inquiries, because
                                  because GUERRERO
                                          GUERRERO angrily
                                                   angrily told
                                                            told Plaintiff
                                                                 Plaintiff "Why
                                                                           "Why are
                                                                                are you
                                                                                    you causing
                                                                                        causing

       blems?!" Plaintiff
 88 problems?!" Plaintiff responded
                          responded "You
                                    "You are
                                         are stealing
                                             stealing my
                                                      my hours,
                                                         hours, and
                                                                and are
                                                                    are not
                                                                        not paying
                                                                            paying me
                                                                                   me for
                                                                                      for th
                                                                                           th ones
                                                                                              ones

        working!" GUERRERO
    I'm working!"
 99 I'm           GUERRERO immediately
                            immediately retaliated
                                        retaliated against
                                                   against Plaintiff
                                                           Plaintiff for
                                                                     for his
                                                                         his complaints
                                                                             complaints and
                                                                                        and

10
10 protests,
   protests, informing  Plaintiff he
              informing Plaintiff he would
                                     would only
                                           only be
                                                be working
                                                   working eight
                                                           eight (8)
                                                                  (8) hours
                                                                      hours from
                                                                            from that
                                                                                 that point
                                                                                      point forward.
                                                                                            forward.

1l
11           12. On
            12.  On or
                    or about
                       about May
                             May 1, 2019, Plaintiff
                                 1 ,2019,Pla intiff was
                                                    was ordered
                                                        ordered into
                                                                into another
                                                                     another meeting
                                                                             meeting with
                                                                                     with another
                                                                                          another

l2 Regional Manager
12          Manager JOSE MONTELLANO and
                    JOSE MONTELLANO and Manager
                                        Manager PETER
                                                PETER GUERRERO,
                                                      GUERRERO, now
                                                                now promising
                                                                    promising and
                                                                              and

l3 representing to
13              to Plaintiff
                   Plaintiff that Plaintiff s hours
                             that Plaintiffs  hours would
                                                    would be
                                                          be fixed
                                                             fixed and
                                                                   and he
                                                                       he would
                                                                          would be
                                                                                be paid.
                                                                                   paid. Plaintiff
                                                                                         Plaintiff told
                                                                                                   told
l4 them that
14      that he
             he had
                had heard
                    heard that
                          that promise
                               promise before
                                       before and
                                              and nothing
                                                  nothing had
                                                          had been fixed. Plaintiff
                                                              been fixed. Plaintiff also
                                                                                    also realized
                                                                                         realized that
                                                                                                  that

l5 either GUERRERO,
15        GUERRERO, or
                    or someone
                       someone at
                               at his
                                  his behest,
                                      behest, was
                                              was changing/altering/modifying Plaintiff s time
                                                  changing/altering/modifuing Plaintiff's time

I6 cards.
16 cards.

l7
17          l3
            13.     On
                    On or
                       or about
                          about May
                                May 10,
                                    10, 2019,
                                        2019, Plaintiff
                                              Plaintiff was
                                                        was once
                                                            once again
                                                                  again ordered
                                                                        ordered into
                                                                                into aa meeting
                                                                                        meeting by
                                                                                                by

18
18 Regional
   Regional Manager
            Manager JOSE
                    JOSE MONTELLANO,
                         MONTELLANO, who
                                     who informed
                                         informed Plaintiff o'You're still
                                                  Plaintiff "You're  still on
                                                                           on probation
                                                                              probation

19 period, therefore
19                   I'm deciding
           therefore I'm deciding to
                                  to separate
                                     separate employment.
                                              employment. You're
                                                          You're not aa candidate
                                                                        candidate to
                                                                                  to become

20   'REILLY material.
20 O'REILLY                          I'll give
             material. At this time, I'll give you paperwork
                                                   paperwork so
                                                             so you can
                                                                    can collect
                                                                        collect unemployment."
                                                                                unemployment."

2l
21           14. On
            14.  On or
                    or about
                       about May
                             May 10, 2019, Defendants,
                                 10, 2019, Defendants, and
                                                       and each
                                                           each of
                                                                of them, retaliated against
                                                                                    against and
                                                                                            and

22 wrongfully terminated Plaintiff for
22                                 for the false
                                           false and/or
                                                 and/or exaggerated
                                                        exaggerated and/or
                                                                    and/or pretextual
                                                                           pretextual reason(s) that

    laintiff had not passed
23 Plaintiff
23                                        and was
                     passed his probation and was not "O'REILLY'S
                                                      "O'REILLY'S material."
                                                                  material."

24
24          15. Incredibly,
            15. Increclihly, when Plaintiff
                                  Plaintiff attempted    collect unemployment,
                                            attempted to collect unemployment, itit was denied
                                                                                        denied him

                       and each of them, had represented to the EDD that Plaintiff
           Defendants, and
25 because Defendants,                                                   Plaintiff was terminated

26 for "violating
       "violating Company policy."

27          16, A majority
            16.               Plaintiff s duties were non-managerial
                  majority of Plaintiffs                             andlor non-supervisorial,
                                                      non-managerial and/or non-supervisorial,

             Plaintiff to rest breaks, meal breaks, overtime
28 entitling Plaintiff                              overtime pay and
                                                                 and vacation pay.



                                               4
                              PLAINTIFF'S COMPLAINT FOR DAMAGES
                              PLAINTIFF'S COMPLAINT     DAMAGES
           Case 2:20-cv-07253 Document 1-1 Filed 08/12/20 Page 6 of 19 Page ID #:13



 1
 1            17. Beginning
              17. Beginning in
                            in or        January 2019 and
                                  around January
                               or around              andcontinu
                                                          continuing at least
                                                                 ing at        until May
                                                                         least until May 10,2019,
                                                                                         10, 2019,
 22   and continuing
          continuing,, Defendants
                       Defendants,, and each of
                                    and each    them, failed
                                             of them,        to properly,
                                                      failed to properly, or at all,
                                                                          or at      pay Plaintiff
                                                                                all, pay Plaintiff wages,
                                                                                                   wages,

 J3            wages, failed
      overtime wages, failed to deduct the
                             to deduct     required amounts,
                                       the required          and failed
                                                    amounts, and        to provide
                                                                 failed to         Plaintiff with
                                                                           provide Plaintiff with the
                                                                                                  the

 44   required benefits.
               benefits.

 55           18.
              18.    At
                     At all                herein, Plaintiff
                                  relevant herein,
                            times relevant
                        all times                            was employed
                                                   Plaintiff was          by Defendants
                                                                 employed by                  each of
                                                                                          and each
                                                                             Defendants,, and

 66   them, and
            and was
                was non-exemp
                    non-exemptt from the requiremen
                                from the requirements  that Plaintiff
                                                    ts that           be paid
                                                            Plaintiff be      overtime for
                                                                         paid overtime for all hours that
                                                                                           all hours that

 77             worked in
      Plaintiff worked    excess of
                       in excess    eight (8)
                                 of eight (8) hours in aa work
                                              hours in             and in
                                                               day and
                                                          work day     in excess of forty
                                                                          excess of forty (40) hours in
                                                                                          (40) hours in aa

 8
 8    work week.
           week.
 99          19.
             T9,      Defendants,, and
                      Defendants       each of
                                   and each of them,          this law
                                                     violated this
                                               them, violated          by failing
                                                                   law by failing and refusing to
                                                                                  and refusing to keep
                                                                                                  keep

10 adequate time
10          time records and failing
                 records and                Plaintiff for
                                        pay Plaintiff
                             failing to pay               wages and/or
                                                      for wages        overtime worked
                                                                and/or overtime worked.

11
11           20, During
             20.                   of Plaintiff
                 During the period of Plaintiff'ss employmen
                                                   employmentt with Defendants,, and each of
                                                               with Defendants            of them,
                                                                                             them,

t2 plaintiff
12 Plaintiff worked
             worked many hours of
                    many hours                 which Plaintiff
                                           for which
                                  overtime for
                               of overtime                           received compensat
                                                     Plaintiff never received           ion.
                                                                              compensation.

13
13           ZL
             21.     plaintiff complained of
                     Plaintiff complained    Defendants failure
                                          of Defendants            pay overtime,
                                                        failure to pay overtime, and was retaliated
                                                                                 and was retaliated

I4 against and
14         and wrongfully terminated on May 10, 2019.
               wrongfully terminated            2019. When Plaintiff was wrongfully
                                                      When Plaintiff     wrongfully terminated'
                                                                                    terminated,

                           of failure
15 Plaintiff'ss complaints of                wages, overtime wages
                              failure to pay wages,                                    motivating factor
                                                                       benefits was aa motivating
                                                             wages and benefits

I6 and/or reason
16        reason in Plaintiff
                    Plaintiff'ss termination
                                 termination..

I7
17           22. As
             22. As a result of     aforesaid acts of
                             of the aforesaid         Defendants,, and each of
                                                   of Defendants               them, Plaintiff
                                                                            of them, Plaintiff was

          wages, overtime and benefits
18 denied wages,                                Plaintiff was entitled, all to Plaintiff
                                          which Plaintiff
                              benefits to which                                Plaintiff'ss damage

t9 within
19        the jurisdiction
     thin the                      court, subject to proof
                           of this Court,
              jurisdiction of                                          of trial.
                                                     proof at the time of trial. Plaintiff
                                                                                 Plaintiff claims such
                                                                                                  such

20 amounts as damage, together with
              damage, together                                           law
                                    prejudgmentt interest as provided by law.
                               with prejudgmen

21
2T           23.
             23.                 of the wrongful acts of
                     As a result of                   of Defendants            of them,
                                                         Defendants,, and each of          alleged herein,
                                                                                  them, as alleged
                                                                                              Califomia
                                                                     specifically provided in California
22 Plaintiff is entitled to treble damages and additional damages as specifically

23 Labor Code §§ 202,203
              $$ 202,     and206,
                      203 and 206.

24           24. As a result of the wrongful acts of Defendants,
             24.                                                          of them, as alleged
                                                     Defendants, and each of          alleged herein,

     aintiff is entitled to reasonable
25 Plaintiff                                                                     specifically provided in
                            reasonable attorneys' fees and costs of said suit as specifically

                         $$218.5 and 1194(a).
26 California Labor Code §§218.5     1194(a).

27 / / /

28 / / /


                                               5
                              PLAINTIFF'S COMPLAINT
                              PLAINTIFF'S               DAMAGES
                                          COMPLAINT FOR DAMAGES
           Case 2:20-cv-07253 Document 1-1 Filed 08/12/20 Page 7 of 19 Page ID #:14



 11                                                    il.
 2                                     SECOND CAUSE OF ACTION
                                       SECOND

 3J        (For Rest Period and Break
           (For                 Break Violations [California       Code §§226.7
                                                 [Catifornia Labor Code S$226.7 and 512 et seq.]
                                                                                           seq.]

 4                           Against All Defendants             -100' Inclusive)
                                         Defendants and DOES 11 -100,

 5             25. Plaintiff incorporates
               25.           incorporates herein by reference
                                                    reference Paragraphs 11 through 24 of this Complaint

                               herein
 6 as though set forth in full herein.

 7             26. Beginning in or around January 2019
               26.                                2019 and continuing
                                                       andcontinu                            May 10,
                                                                  ing until at least through May 10,

 88 2019,
     019, Defendants,
          Defendants, and each of them, failed to allow Plaintiff to take the mandated and required rest
                                                  allow Plaintiff

                                  Plaintiff with the required benefits.
 9 periods, and failed to provide Plaintiff                   benefits

l0
10            27. During
              27.                      Plaintiff s employment,
                  During the period of Plaintiff's employment, and continuing, Plaintiff made
                                                                   continuing, Plaintiff

11
11 numerous
    umerous and repeated complaints to employees,
                                       employees, managers, supervisors and managing agents of

t2 Defendants,
12                                                Plaintiff was not being granted
   Defendants, and each of them, of the fact that Plaintiff               granted the mandated
                                                                                      mandated and

13                                    of Labor Code §§226.7
13 required rest periods in violation of            5$226.7 and
                                                            and 512,
                                                                512, the last being only several
                                                                                         several

I4 weeks before Plaintiffs
14              Plaintiff s wrongful constructive
                                     constructive termination.
                                                  termination.

15
15            2g. Said
              28. Said actions by Defendants,                                     of Labor Code
                                  Defendants, and each of them, were in violation of

t6 §§226.7
16  952263 and
            and 512
                 512 et seq.,
                        seq., mandating
                              mandating and requiring that employers give employees rest periods and

t7 meal breaks in accordance
17                accordance with all applicable
                                      applicable orders of the Industrial Welfare Commission,
                                                                                  Commission,

18
18 including, but not limited to, Order 4-2001, subdivisions (11) and (12).
                                        4-2001, subdivisions          (12)

t9
19            29. Defendants,
              29.                                                  Plaintiff by continuing to deny
                  Defendants, and each of them, retaliated against Plaintiff

20 Plaintiff rest periods and meal breaks, and wrongfully terminated Plaintiff on or about
                                                          terminated Plaintiff       about May 10,
                                                                                               10,

21         plaintiff s complaints of failure to grant rest periods was aa motivating
    0 I 9. Plaintiff's
2I 2019.                                                                  motivating reason in Defendants'
                                                                                               Defendants'

22 conduct.

23            30.
              30.    As a result of the aforesaid acts of Defendants,                   Plaintiff was
                                                          Defendants, and each of them, Plaintiff

                                      Plaintiff was entitled,
                    benefits to which Plaintiff
24 denied wages and benefits                                         Plaintiff s damage within the
                                                    entitled. all to Plaintiff's

                                                               trial. Plaintiff
25 jurisdiction of this Court, subject to proof at the time of trial. Plaintiff claims such amounts as

                                                             law
                         prejudgment interest as provided by law.
26 damage, together with prejudgment

27 ///
28 / / /


                                               6
                              PLAINTIFF'S COMPLAINT
                              PLAINTIFF'S               DAMAGES
                                          COMPLAINT FOR DAMAGES
         Case 2:20-cv-07253 Document 1-1 Filed 08/12/20 Page 8 of 19 Page ID #:15



 1I         31.
            31.    As a result of the wrongful acts of Defendants,
                                                       Defendants, and each of them, as alleged herein,
   plaintiff is entitled to damages, penalties and reasonable attorneys' fees and costs of said
 2 Plaintiff                                                                               said suit
                                                                                                suit as

 3J specifically provided for, but not limited to, California       code §§226.7,
                                                   california Labor Code ss226.7 ,5512
                                                                                    12 and 558.
                                                                                           558

 4                                                   ilI.
                                                     III.

 55                                      THIRD CAUSE OF ACTION

 6                  (Violation of California
                    (violation Of california Business and Professions code §17200
                                                          Professions Code $17200
 7                                       (Unfair Business Practices)
                                         (Unfair

 88                        Against all Defendants
                                       Defendants and DOES 1-100, Inclusive)
                                                           1-100' Inclusive)

 9          32. Plaintiff incorporates
            32.           incorporates herein by reference
                                                 reference Paragraphs 11 through 31
                                                                                 31 of this Complaint

10
10 as though set
             set forth in full herein.

11
11          33. California Business and Professions Code §17200
            33.                                          $17200 et seq. prohibits unfair business

t2 practices by employers including,
12                                                       (1) Failing and refusing to pay employees
                          including, but not limited to, (1)

13
13 wages
   wages and/or
          andlor overtime in violation of California
                                          California Labor Code §200
                                                                $200 et seq.; (2) Failing and refusing
                                                                        seq.; (2)

t4 to grant employees
14          employees rest periods in violation of California
                                                   California Labor Code §226
                                                                         $226 and
                                                                              and 512
                                                                                  512 et seq.;     (3)
                                                                                         seq.; and (3)

15                 Terminating employees for expected and/or actual complaints of violations of State
15 Retaliating and Terminating                                                                  State

t6 and/or
16     or Federal law.

t7
17         34. During the period of Plaintiff's
           34.                      Plaintiff s employment,
                                                employment, and continuing, Plaintiff made
                                                                continuing, Plaintiff

18
18 numerous and repeated complaints of Defendants'
                                       Defendants' Unfair Business
                                                          Business Practices to employees,
                                                                                employees,

I9 managers, supervisors
19           supervisors and managing agents of Defendants,
                                                Defendants, and
                                                            and each of them, of Defendants'
                                                                                 Defendants' (1)

20 Defendants'                            Plaintiff wages and overtime in violation of California Labor
   Defendants, failure and refusal to pay Plaintiff

2l Code §200
21              seq.; (2) Failing and refusing to grant employees rest periods in violation of
        g200 et seq.;

22 California Labor Code  g226 and
                    Code §226   and 512                                  Terminating employees
                                    512 et seq.; and (3) Retaliating and Terminating employees for

23 expected and/or
             andlor actual complaints of violations
                                         violations of State and/or Federal law.

24         35.
           35.     Defendants,                                       Plaintiff for complaining
                   Defen<lants, and each of them, retaliated against Plaintiff     complaining about the

25 Unfair Business practices by Defendants,
          Business Practices    Defendants, and each of them, and wrongfully terminated Plaintiff on

26 or about May 10,
                10, 2019. plaintifls complaints of Unfair Business Practices was a substantial factor
                    2019. Plaintiff's

27 motivating
       vating and/or motivating           Defendants' conduct.
                     motivating reason in Defendants' conduct'

28 ///


                                             7
                            PLAINTIFF'S COMPLAINT
                            PLAINTIFF'S               DAMAG ES
                                        COMPLAINT FOR DAMAGES
        Case 2:20-cv-07253 Document 1-1 Filed 08/12/20 Page 9 of 19 Page ID #:16



 1          36.
            36.    By  the aforesaid
                   By the  aforesaid acts     conduct of
                                          and conduct
                                     acts and         of Defendants,
                                                         Defendants, and each of
                                                                     and each ofthem,
                                                                                 them, has
                                                                                       has been
                                                                                           been
           y and
     directly and legally  caused to
                   legally caused  to suffer
                                      suffer actual
                                             actual damages pursuant to
                                                    damages pursuant     California Civil
                                                                      to California Civil Code
                                                                                          Code $3333
                                                                                               §3333

 3 including,     not limited
              but not
      uding, but       limited to,   loss of
                                to, loss  of earnings and future
                                             earnings and  future earning capacity, medical
                                                                  earning capacity,         and related
                                                                                    medical and  related

          s for
 4 expenses  for care and procedures
                 care and            both now
                          procedures both     and in
                                          now and      the future,
                                                   in the           attorney's fees,
                                                            future, attorney's  fees, and other pecuniary
                                                                                      and other pecuniary

        not presently
 5 loss not           ascertained, for
            presently ascertained,  for which plaintiff will
                                        which plaintiff will seek  leave of
                                                             seek leave     court to
                                                                         of court     amend when
                                                                                   to amend when

 6 ascertained.

 7          37,
            37.    As
                   As aa direct      legal result
                                and legal
                         direct and         result of
                                                   of the  acts and
                                                       the acts     omissions of
                                                                and omissions of Defendants,
                                                                                 Defendants, and each of
                                                                                             and each of
 8 them, Plaintiff
         Plaintiff was  rendered sick,
                   was rendered        sore, lame,
                                 sick, sore,  lame, disabled and disordered,
                                                    disabled and             both internally
                                                                 disordered, both  internally and
                                                                                              and
 9 externally,
           ly, and suffered, among
               and suffered,       other things,
                             among other things, numerous  internal injuries,
                                                 numerous internal             severe fright,
                                                                     injuries, severe         shock, pain,
                                                                                      fright, shock, pain,

              and anxiety.
10 discomfort and anxiety. The
                           The exact
                               exact nature     extent of
                                            and extent
                                     nature and           said injuries
                                                       of said  injuries are not known
                                                                         are not known to  the plaintiff,
                                                                                       to the  plaintiff,

I 1 who will
        will pray  leave of
             pray leave     court to
                         of court to insert
                                      insert the same when
                                             the same when they are ascertained. Plaintiff
                                                           they are                        does not
                                                                                 Plaintiff does     at this
                                                                                                not at  this
12 time know     exact duration
             the exact
        know the                   permanence of
                                or permanence
                       duration or               said injuries,
                                              of said                is informed
                                                                but is
                                                      injuries, but              and believes,
                                                                        informed and believes, and
                                                                                               and

13 thereon alleges,
           alleges, that some of
                    that some of the said injuries
                                 the said injuries are            certain to
                                                       reasonably certain
                                                   are reasonably         to be permanent in
                                                                             be permanent in character
                                                                                             character.

14          38.
            38.    As
                   As aa further
                         further legal result of
                                 legal result of the
                                                 the acts
                                                     acts and omissions of
                                                          and omissions    the Defendants,
                                                                        of the Defendants, and each of
                                                                                           and each of

15 them, Plaintiff
         Plaintiff has      forced to
                       been forced
                   has been        to incur expenses for
                                      incur expenses             care, X-rays,
                                                     for medical care,         and laboratory
                                                                       X-rays, and laboratory costs
                                                                                              costs

                     of Plaintiffls
16 during the period of Plaintiff's disability, and is informed
                                                and is          and believes,
                                                       informed and           and thereon
                                                                    believes, and         alleges, that
                                                                                  thereon alleges, that

    laintiff will
17 Plaintiff will in
                  in the future    forced to incur
                         future be forced    incur additional expenses of
                                                   additional expenses of the same         all in
                                                                              same nature, all in an
                                                                                                  an

   amount which
18 amount which is at present
                is at                  Plaintiff will
                      present unknown. Plaintiff      pray leave of
                                                 will pray          court to
                                                                 of court    show the
                                                                          to show the exact
                                                                                      exact amount
                                                                                            amount

19 of
   of said
      said expenses    the time
           expenses at the      of trial
                           time of trial.

20          39. Prior
            39.              occurrence of
                Prior to the occurrence        incidents, Plaintiff
                                        of the incidents,                  able-bodied individual,
                                                          Plaintiff was an able-bodied individual, but

              incidents Plaintiff has been unable
21 since said incidents                                     fully in Plaintiff
                                           unable to engage fully    Plaintiff'ss occupation,
                                                                                  occupation, and
                                                                                              and is
                                                                                                  is
22 informed
   informed and believes, and thereon
                believes, and         alleges, that he will
                              thereon alleges,         will be incapacitated and unable to perform
                                                               incapacitated and           perform

   Plaintiffs usual work for an indefinite
23 Plaintiffls                                    of time in the future, all to Plaintiff
                                indefinite period of                                         damage in an
                                                                                Plaintiff'ss damage    an

24 amount which       present unascertained.
          which is at present                          will pray
                              unascertained. Plaintiff will pray leave
                                                                 leave of court    show the total
                                                                          court to show     total

          of loss of
25 amount of                              of trial.
                  of earnings at the time of

26          40. As a further direct and legal result
            40.                                      of the acts and conduct of Defendants, as
                                              result of                                     as

27 aforesaid, Plaintiff                                      continues to suffer severe
              Plaintiff has been caused, and did suffer, and continues                      permanent
                                                                                        and permanent
                                                                                 severe and

   emotional and mental distress and anguish, humiliation, embarrassment,
28 emotional                                                                             pain,
                                                           embarrassment, fright, shock, pain,



                                               8
                                                        DAMAGES
                             PLAINTIF'F'S COMPLAINT FOR DAMAGES
                             PLAINTIFF'S
         Case 2:20-cv-07253 Document 1-1 Filed 08/12/20 Page 10 of 19 Page ID #:17



               and anxiety.
 I1 discomfort and anxiety. The exact nature
                            The exact nature and extent of
                                             and extent of said  injuries isis presently
                                                           said injuries       presently unknown
                                                                                         unknown to
                                                                                                  to

 22              who will
       aintiff, who
      Plaintiff,     will pray  leave of
                          pray leave     court to
                                      of court     assert the
                                                to assert      same when
                                                           the same when they  are ascertained.
                                                                          they are ascertained.

 J3           4t.
              41.     Plaintiff
                      Plaintiff has been generally
                                has been           damaged in
                                         generally damaged        amount within
                                                               an amount
                                                            in an                thejurisdictional
                                                                         within the                  limits of
                                                                                     jurisdictional limits  of

 44 this court.
         court.

 55          42.
             42.      The                acts of
                          aforementioned acts
                      The aforementioned      of Defendants,
                                                 Defendants, and each of
                                                             and each           were wilful,
                                                                          them, were
                                                                      of them,       wilful, wanton,
                                                                                             wanton,

 66   malicious, intentional,
                  intentional, oppressive and despicable
                               oppressive and            and were
                                              despicable and were done  in wilful
                                                                  done in         and conscious
                                                                           wilful and conscious disregard
                                                                                                disregard

 77   of the   rights, welfare
          the rights,          and safety
                       welfare and        of plaintiff,
                                   safety of            and were
                                             plaintiff, and were done by managerial
                                                                 done by            agents and
                                                                         managerial agents     employees of
                                                                                           and employees of

 88              and DOES
      Defendants and DOES 11 through
                              through 100, and with
                                      100, and with the
                                                     the express knowledge, consent,
                                                         express knowledge, consent, and  ratification of
                                                                                     and ratification  of

 99   managerial agents     employees of
                        and employees
                 agents and           of Defendants
                                         Defendants and DOES I1 through
                                                    and DOES    through 100,  therebyjustiffing
                                                                        100, thereby  justifying the
                                                                                                  the

10
10             of punitive
       warding of
      awarding             and exemplary
                  punitive and           damages in
                               exemplary damages  in an amount to
                                                     an amount    be determined
                                                               to be determined at  the time
                                                                                at the       of trial.
                                                                                        time of trial.

11
11            43. As
              43.       result of
                  As aa result    the discriminatory
                               of the                acts of
                                      discriminatory acts of Defendants,
                                                             Defendants, and each of
                                                                         and each of them, as alleged
                                                                                     them, as alleged

t2
12 herein, Plaintiff
           Plaintiff is entitled to
                     is entitled    reasonable attorneys'
                                 to reasonable attorneys' fees
                                                          fees and costs of
                                                               and costs of said suit as specifically
                                                                                 suit as specifically

13
13    provided in
               in California
                  California Code of Civil
                             Code of Civil Procedure         and California
                                                     §1021.5 and
                                           Procedure $1021.5     California Business and Professions
                                                                            Business and Professions

t4
14 Code $17200
        §17200 et
               et seq
                  seq.

15
15            44. As
              44. As aa result
                        result of the discriminatory
                               of the                acts of
                                      discriminatory acts of Defendants,
                                                             Defendants, and each of
                                                                         and each of them, as alleged
                                                                                     them, as alleged

I6 herein, Plaintiff
16         Plaintiff is          to multiple
                        entitled to
                     is entitled             damages as specifically
                                    multiple damages                 provided in
                                                        specifically provided in California
                                                                                 California Business
                                                                                            Business and
                                                                                                     and

I7 Professions Code $§17200
17                    17200 et seq.
                               seq.

18
18                                                       ry.
                                                         IV.

I9
19                                      F'OURTH      OF ACTION
                                        FOURTH CAUSE OF ACTION

20
20                  (Violation    California Labor
                    (Violation Of California            51102.5 (Whistle-Blower
                                             Labor Code §1102.5 (Whistle-Blower Statute)
                                                                                Statute)

2l
21                            Against all Defendants
                              Against                         1-100' Inclusive)
                                          Defendants and DOES 1-100, Inclusive)

22            45. Plaintiff
              45.                        herein by
                            incorporates herein
                  Plaintiff incorporates        by reference                         of this Complaint
                                                             Paragraphs 1 through 44 of
                                                   reference Paragraphs

23
23       though set forth in full
      as though              full herein.
                                  herein.

24           46, During
             46.                   of Plaintiff
                 During the period of              employment, and continuing, Plaintiff
                                      Plaintiff'ss employment,                           observed,
                                                                               Plaintiff observed,

25 noticed, was subjected to and, made
25                                     numerous and repeated
                                  made numerous              complaints to employees, managers,
                                                    repeated complaints               managers,

26 supervisors and managing        of Defendants,
                   managing agents of Defendants, and each of          (1) Defendants' failure and
                                                           of them, of (1)                     and

27 refusal to pay Plaintiff wages                                       California Labor Code
                            wages and/or overtime wages in violation of California       Code §200 et
                                                                                              $200 et

28 seq.; (2) Defendants' failure and refusal to grant employees      periods in violation of California
                                                      employees rest periods                 California



                                                9
                                                         DAMAGES
                               PLAINTIFF'S COMPLAINT FOR DAMAGES
                               PLAINTIFF'S
       Case 2:20-cv-07253 Document 1-1 Filed 08/12/20 Page 11 of 19 Page ID #:18



     Labor Code g226
                §226 and     et seq.;
                         512 et
                     and 512          and (3)
                                seq.; and      Defendants' unfair
                                           (3) Defendants' unfair business practices in
                                                                  business practices     violation of
                                                                                      in violation of
 7    alifornia Business
     California Business and Professions Code
                         and Professions      §17200 et
                                         Code $17200    seq., including
                                                     et seq.,             the failure
                                                               including the            to pay
                                                                               failure to  pay

                  and grant
 3 wages/overtime and        rest breaks.
                      grant rest  breaks.

 4          47.
            47      Defendants, and
                    Defendants,     each of
                                and each of them,
                                             them, believed  that Plaintiff
                                                   believed that  Plaintiff did or might
                                                                            did or might disclose
                                                                                         disclose

                to aa law
 5 information to                      or government
                           enforcement or
                       law enforcement               agency, or
                                          government agency,           person with
                                                                 to aa person
                                                             or to            with authority
                                                                                   authority over
                                                                                             over

        tiff or
 6 Plaintiff or another employee who
                another employee     has the
                                 who has      authority to
                                          the authority  to investigate,  discover, or
                                                             investigate, discover, or correct  the violation
                                                                                       correct the  violation

 7 or noncompliance,    would provide
                     or would
      noncompliance, or                information to,
                              provide information       or testi$
                                                    to, or  testify before, any public
                                                                    before, any public body
                                                                                       body conducting
                                                                                            conducting

       investigation, hearing,
 8 an investigation,           or inquiry.
                      hearing, or  inquiry.

 9          48.
            48.     By
                    By the  acts herein
                        the acts herein alleged and in
                                        alleged and     violation of
                                                     in violation    California Labor
                                                                  of California Labor Code
                                                                                      Code $1102.5,
                                                                                           §1102.5,

10 Defendants, and each of
               and each     them made,
                        of them  made, adopted,
                                       adopted, and enforced rules,
                                                and enforced rules, regulations, and policies
                                                                    regulations, and policies

11 preventing Plaintiff
              Plaintiff from disclosing information
                        from disclosing              to government
                                        information to             and law
                                                        government and law enforcement
                                                                           enforcement agencies,
                                                                                       agencies,

     where Plaintiff
           Plaintiff had            cause to
                         reasonable cause
                     had reasonable       to believe that Plaintiff
                                             believe that Plaintiffss employer, Defendants, were
                                                                      employer, Defendants, were

              labor, employment,
13 violating labor,  employment, wage and hour,
                                 wage and       safety, whistleblower
                                          hour, safety,                   other laws
                                                                      and other
                                                        whistleblower and        laws.

14          49. InIn retaliation
            49.                  for Plaintiff
                     retaliation for              disclosures to
                                     Plaintiff'ss disclosures    the Defendants
                                                              to the Defendants that they were
                                                                                that they      in violation
                                                                                          were in violation

           aforementioned laws,
15 o f the aforementioned       as herein
                          laws, as        alleged, Defendants,
                                   herein alleged, Defendants, and each of
                                                               and each of them, instead wrongfully
                                                                           them, instead wrongfully

16 terminated Plaintiff on or
              Plaintiff on    about May
                           or about         2019, in
                                        10, 2019,
                                    May 10,          violation of
                                                  in violation    California Labor
                                                               of California Labor Code
                                                                                   Code $1102.5.
                                                                                        §1102.5.

17 When Plaintiff was wrongfully
   When Plaintiff                terminated, Plaintiff
                      wrongfully terminated,                           violations of
                                                                    of violations
                                             Plaintiffss complaints of               State and/or
                                                                                  of State and/or

   Federal law
18 Federal law was/were   contributing factor and/or
               was/were a contributing        and/or reason in Plaintiff
                                                     reason in Plaintiff'ss termination.
                                                                            termination.

19          50.
            50.     By                        conduct of
                                     acts and conduct
                           aforesaid acts
                    By the aforesaid                  of Defendants,
                                                         Defendants, and each of
                                                                     and each of them, has been
                                                                                 them, has been

                                                damages pursuant
                legally caused to suffer actual damages
   directly and legally
20 directly                                                         California Civil
                                                        pursuant to California Civil Code
                                                                                     Code §3333
                                                                                          $3333

   including, but not limited
21 including,                          of earnings and future earning
                      limited to, loss of                             capacity, medical and
                                                              earning capacity,         and related

22 expenses for care and procedures
                         procedures both now and in
                                    both now     in the future, attorney's
                                                                attorney's fees, and other pecuniary
                                                                           fees, and       pecuniary

                                   for which
            presently ascertained, for
23 loss not presently                        plaintiff will seek leave of
                                       which plaintiff                    court to amend
                                                                       of court    amend when
                                                                                         when

24 ascertained.
   ascertained.

25          51.
            51.     As a direct and legal
                                    legal result                 omissions of Defendants,
                                                 of the acts and omissions
                                          result of                           Defendants, and
                                                                                          and each of
                                                                                              each of

26 them, Plaintiff was rendered sick, sore, lame, disabled and disordered,
         Plaintiff was                                                          internally and
                                                               disordered, both internally and

27 externally, and suffered,             things, numerous internal injuries, severe fright, shock,
                   suffered, among other things,                                                   pain,
                                                                                            shock, pain,

28 discomfort and anxiety.                                                                   plaintiff,
                  anxiety. The exact nature and extent of said injuries are not known to the plaintiff,



                                                       10
                                                       10
                                                       DAMAGES
                             PLAINTIFF'S COMPLAINT FOR DAMAGES
                             PLAINTIFF'S
          Case 2:20-cv-07253 Document 1-1 Filed 08/12/20 Page 12 of 19 Page ID #:19



 I1 who will
        will pray  leave of
             pray leave  of court
                            court to   insert the
                                   to insert       same when
                                               the same when they
                                                              they are ascertained. Plaintiff
                                                                   are ascertained.           does not
                                                                                    Plaintiff does     at this
                                                                                                   not at  this

     time know
 22 time            exact duration
                the exact
          know the                    permanence of
                                   or permanence
                          duration or               said injuries,
                                                 of said            but isis informed
                                                          injuries, but                and believes,
                                                                              informed and believes, and
                                                                                                     and

 -l3   thereon alleges,
               alleges, that  some of
                         that some ofthe  said injuries
                                      the said           are reasonably
                                                injuries are             certain to
                                                              reasonably certain  to be permanent in
                                                                                     be permanent  in character
                                                                                                      character.

 44            52.
               52.     As aa further
                       As              legal result
                              further legal   result of
                                                     of the  acts and
                                                         the acts     omissions of
                                                                  and omissions of the
                                                                                    the Defendants,
                                                                                        Defendants, and each of
                                                                                                    and each of

 55    them, Plaintiff
             Plaintiff has       forced to
                           been forced
                       has been          to incur  expenses for
                                             incur expenses  for medical care, X-rays,
                                                                 medical care,         and laboratory
                                                                               X-rays, and  laboratory costs
                                                                                                       costs

 66    during the         of Plaintiff
                   period of
               the period              s disability,
                             Plaintiff's                  is informed
                                                     and is
                                         disability, and               and believes,
                                                              informed and           and thereon
                                                                           believes, and          alleges, that
                                                                                          thereon alleges,  that

 77    Plaintiff witl
                 will in   the future
                       in the                      to incur
                                           forced to
                                       be forced
                                future be              incur additional expenses of
                                                             additional expenses of the  same nature,
                                                                                     the same         all in
                                                                                              nature, all  in an
                                                                                                              an

 88    amount which
              which is
                     is at present unknown.
                        at present          Plaintiff will
                                   unknown. Plaintiff will pray  leave of
                                                           pray leave     court to
                                                                       of court  to show
                                                                                    show the  exact amount
                                                                                          the exact amount

 99    of said
          said expenses
               expenses at  the time
                        at the       of trial.
                                time of trial.

10
10             53.
               53.     Prior
                       Prior to      occurrence of
                                 the occurrence
                             to the             of the   incidents, Plaintiff
                                                    the incidents,  Plaintiff was an able-bodied
                                                                              was an              individual, but
                                                                                     able-bodied individual,  but

11
11     since said  incidents Plaintiff
             said incidents  Plaintiff has      unable to
                                           been unable
                                       has been            engage fully
                                                        to engage       in Plaintiff
                                                                  fully in Plaintiff'ss occupation, and isis
                                                                                        occupation, and

t2
12 informed and
            and believes, and thereon
                believes, and         alleges, that
                              thereon alleges,      he will
                                               that he      be incapacitated
                                                       will be  incapacitated and        to perform
                                                                                  unable to
                                                                              and unable    perform

13
13     Plaintiff'ss usual work for
                    usual work        indefinite period
                                   an indefinite
                               for an            period of time in
                                                        of time    the future,
                                                                in the future, all to Plaintiff
                                                                               all to              damage in
                                                                                      Plaintiff'ss damage in an
                                                                                                             an

I4 amount which
14        which is            unascertained. Plaintiff will
                      present unascertained.
                   at present
                is at                                  will pray leave of
                                                            pray leave    court to
                                                                       of court to show the total
                                                                                   show the total

15 amount of
15           loss of
          of loss of eamings
                     earnings at the time
                              at the      of trial.
                                     time of trial.

t6
16             54, As
               54.      further direct
                   As a further        and legal
                                direct and       result of
                                           legal result of the acts and
                                                           the acts     conduct of
                                                                    and conduct of Defendants,
                                                                                   Defendants, as
                                                                                               as

t7 aforesaid, Plaintiff
17                                       and did
                                 caused, and
                            been caused,
              Plaintiff has been             did suffer,
                                                 suffer, and continues to suffer severe
                                                         and continues                  and permanent
                                                                                 severe and permanent

l8 emotional and
18               mental distress
             and mental              anguish, humiliation,
                                 and anguish,
                        distress and                       embarrassment, fright,
                                              humiliation, embarrassment,         shock, pain,
                                                                          fright, shock, pain,

19 discomfort and anxiety. The
19                                              extent of
                               exact nature and extent
                           The exact                   of said injuries is presently
                                                          said injuries              unknown to
                                                                           presently unknown to

20
20      laintiff, who will
       Plaintiff,          pray leave of
                      will pray          court to assert
                                      of court               same when
                                                  assert the same when they
                                                                       they are ascertained.
                                                                                ascertained.

2l
21             55.
               55.     Plaintiff
                       Plaintiff has been generally
                                 has been generally damaged       amount within
                                                    damaged in an amount        the jurisdictional
                                                                         within the                limits of
                                                                                    jurisdictional limits of

22 this court.
        court.

23
23             56.
               56          aforementioned acts of
                       The aforementioned         Defendants, and each of
                                               of Defendants,             them, were wilful,
                                                                       of them,      wilful, wanton,
                                                                                             wanton,

24 malicious, intentional, oppressive and despicable and were done in wilful
                                                                      wilful and           disregard
                                                                             and conscious disregard

25
25 of the rights,                    of plaintiff, and were done by managerial
          rights, welfare and safety of                                               and employees
                                                                               agents and
                                                                    managerial agents               of
                                                                                          employees of

                                                   express knowledge, consent, and
26 Defendants and DOES 1 through 100, and with the express                     and ratification of
                                                                                   ratification of

                                      Defendants and DOES 11 through 100,
27 managerial agents and employees of Defendants                          thereby justiffing
                                                                     100, thereby            the
                                                                                  justifying the

28 awarding    punitive and exemplary
   awarding of punitive     exemplary damages in an amount to be determined                trial
                                                                                        of trial.
                                                                 determined at the time of



                                                  11
                                                  11
                                                            DAMAGES
                                 PLAINTIFF''S COMPLAINT FOR DAMAGES
                                 PLAINTIFF'S
         Case 2:20-cv-07253 Document 1-1 Filed 08/12/20 Page 13 of 19 Page ID #:20



 1
 1            57.
              57.      Asaaresult
                       As   result of the discriminatory
                                   ofthe                 actsof
                                          discriminatoryacts ofDefendants,
                                                                Defendants, and each of
                                                                            andeach  ofthem,   asalleged
                                                                                        them, as  alleged

 22   herein, Plaintiff    entitledto
              Plaintiffisisentitled               attorneys' fees
                                       reasonable attorneys'
                                    toreasonable              fees and  costsof
                                                                   and costs    said suit
                                                                             of said      as specifically
                                                                                     suit as specifically

 J3             in California
      provided in  California Code ofCivil
                              Code of Civil Procedure
                                            Procedure $1021.5.
                                                      §1021.5.

 44                                                       v.
                                                          V.

 55                                         FIFTH
                                            FIFTH CAUSE OF ACTION
                                                  CAUSE OF ACTION

 66                             (For Violation
                                (For Violation of California Labor
                                               of California Labor Code       et seq.l
                                                                        §98.6 et
                                                                   Code $98.6    seq.]

 77                       Against All
                          Against All Defendants     DOES I1 Through
                                                 and DOES
                                      Defendants and                 100, Inclusive)
                                                             Through 1.00' Inclusive)

 88           58.
              58.      Plaintiff
                       Plaintiff incorporates  herein by
                                  incorporates herein by reference  Paragraphs I1 through
                                                          reference Paragraphs     through 57 as though
                                                                                           57 as  though set
                                                                                                         set

 99          in full
      forth in   full herein.
                      herein.

10
10            59.
              59.      Defendants'
                       Defendants' actions
                                   actions and         were in
                                               conduct were
                                           and conduct       in direct violation of
                                                                direct violation    California Labor
                                                                                 of California Labor Code
                                                                                                     Code

11
11    §98.6 et
      $98.6          making itit unlawful
               seq., making
            et seq.,                       to (a)
                                 unlawful to      "discharge...or in
                                              (a) "discharge...or     any manner
                                                                   in any                       retaliate, or
                                                                                 discriminate, retaliate,
                                                                          manner discriminate,             or

12
12    take any adverse action
           any adverse        against any
                       action against     employee...because the
                                      any employee...because      employee...engaged in
                                                              the employee...engaged     any conduct
                                                                                      in any conduct

13
13    delineated in  [California Labor
                  in [California Labor Code §§200, 226,512
                                       Code $$200,              §1102.5 et
                                                            and $1102.5
                                                   226, 512 and         et seq.]...or because of
                                                                           seq.]...or because of the
                                                                                                  the

t4
14 exercise by
            by the               behalf of
                   employee...on behalf
               the employee...on        of himself.. .or others...of
                                           himself ..or  others...of any rights afforded
                                                                     any rights afforded him. .."
                                                                                         him..."

15
15            60.
              60       When Defendants,
                       When Defendants, and each of
                                        and each    them, discriminated
                                                 of them,               against, retaliated
                                                          discriminated against,            against and
                                                                                 retaliated against and

16            terminated Plaintiff,
t6 wrongfully terminated            they did
                         Plaintiff, they        because Plaintiff
                                             so because
                                         did so                              about (1)
                                                                  complained about
                                                        Plaintiff complained       (1) Defendants'
                                                                                       Defendants'

I7 failure and
17                        pay Plaintiff wages and/or
                       to pay
               refusal to
           and refusal                        andlor overtime wages in
                                                     overtime wages    violation of
                                                                    in violation    California Labor
                                                                                 of California Labor

18
18 Code $200
        §200 et seq.; and (2) Defendants' failure
                seq.; and                 failure and refusal to grant
                                                  and refusal          employees rest
                                                                 grant employees      periods in
                                                                                 rest periods in

I9 violation of
19              California Labor
             of California            5226 and 512 et seq.
                           Labor Code §226            seq.

20
20            61. By
              61. By the aforesaid          conduct of
                                        and conduct
                         aforesaid acts and         of Defendants,
                                                       Defendants, and each of
                                                                   and each    them, Plaintiff
                                                                            of them, Plaintiff has
                                                                                               has

2l
21 been directly     legally caused to suffer actual damages
        directly and legally                                 pursuant to California Civil
                                                     damages pursuant               Civil Code
                                                                                          Code §3333
                                                                                               $3333

22 including, but not limited
   including, but                      of earnings and future earning capacity, medical
                      limited to, loss of                                       medical and
                                                                                        and related
                                                                                            related

                         procedures both now
23 expenses for care and procedures
23                                               in the future, attorneys fees,
                                         now and in                       fees, and other pecuniary
                                                                                and other pecuniary
                                       which Plaintiff
            presently ascertained, for which
24 loss not presently                                  will seek
                                             Plaintiff will seek leave of court to amend
                                                                       of court          when
                                                                                   amend when

25
25 ascertained.
   ascertained.

26            62.
              62.      As a direct and legal result of                        of Defendants,
                                                                    omissions of
                                                    of the acts and omissions    Defendants, and
                                                                                             and each of
                                                                                                 each of

         Plaintiff was rendered sick, sore, lame, disabled and
27 them, Plaintiff                                                              internally and
                                                           and disordered, both internally and

                                                                                                    pain,
                                                                                             shock, pain,
28 externally,, and suffered, among other things, numerous internal injuries, severe fright, shock,


                                                     l2
                                                    12
                                                              DAMAGES
                                   PLAINTIF'F'S COMPLAINT FOR DAMAGES
                                   PLAINTIFF'S
         Case 2:20-cv-07253 Document 1-1 Filed 08/12/20 Page 14 of 19 Page ID #:21



 I1 discomfort and anxiety.
    discomfort and anxiety. The exact nature
                            The exact nature and extent of
                                             and extent    said injuries
                                                        of said           are not
                                                                 injuries are not known
                                                                                  known to   the plaintiff,
                                                                                         to the  plaintiff,

    who will
 22 who will pray  leave of
             pray leave     court to
                         of court  to insert
                                       insert the  same when
                                               the same when they  are ascertained.
                                                              they are ascertained.    Plaintiff does not
                                                                                       Plaintiff does     at this
                                                                                                      not at  this

 J3   time know
           knowthe  exact duration
                the exact duration or permanence of
                                   or pennanence    said injuries,
                                                 of said            but isis informed
                                                          injuries, but                and believes,
                                                                              informed and believes, and
                                                                                                     and

 44 thereon alleges,
            alleges, that  some of
                      that some of the  said injuries
                                    the said  injuries are             certain to
                                                            reasonably certain
                                                       are reasonably           to be permanent in
                                                                                   be permanent  in character
                                                                                                    character.

 55           63.
              63.     As
                      As aa further
                             further legal   result of
                                      legal result  of the
                                                        the acts
                                                            acts and omissions of
                                                                 and omissions ofthe
                                                                                  the Defendants,
                                                                                      Defendants, and each of
                                                                                                  and each of

 66   them, Plaintiff
            Plaintiff has been forced
                      has been          to incur
                                forced to         expenses for
                                            incur expenses  for medical care, X-rays,
                                                                medical care,         and laboratory
                                                                              X-rays, and  laboratory costs
                                                                                                      costs

 77   during the         of Plaintiff
                  period of
              the period    Plaintiffss disability,      is informed
                                                    and is
                                        disability, and               and believes,
                                                             informed and           and thereon
                                                                          believes, and          alleges, that
                                                                                         thereon alleges,  that

 88   she will
          will in   the future
                in the                    to incur
                                  forced to
                               be forced
                        future be             incur additional expenses of
                                                    additional expenses of the
                                                                            the same nature, all
                                                                                same nature, all in  an amount
                                                                                                  in an amount

 99   which is     present unknown.
                at present
             is at                  Plaintiff will
                           unknown. Plaintiff will pray  leave of
                                                   pray leave     court to
                                                               of court  to show  the exact
                                                                            show the        amount of
                                                                                      exact amount of said
                                                                                                      said

10
10    expenses     the time
               at the
             s at           of trial.
                       time of trial.

11
11            64. Prior
              64. Prior to     occurrence of
                           the occurrence
                        to the            of the  incidents, Plaintiff
                                             the incidents,  Plaintiff was an able-bodied
                                                                       was an             individual, but
                                                                              able-bodied individual, but

l2       said incidents
12 since said incidents has      unable to
                            been unable
                        has been           engage fully
                                        to engage       in Plaintiff
                                                  fully in Plaintiffss occupation,      is informed
                                                                                   and is
                                                                       occupation, and     informed and
                                                                                                    and

13
13    believes, and
                and thereon alleges, that
                    thereon alleges,      Plaintiff will
                                     that Plaintiff      be incapacitated
                                                    will be                    unable to
                                                                           and unable
                                                             incapacitated and           perform Plaintiff
                                                                                      to perform Plaintiffss

t4 usual work
14       work for    indefinite period
                  an indefinite
              for an            period of time in
                                       of time in the future, all
                                                  the future, all to PlaintifPs damage in
                                                                     Plaintiffs damage    an amount
                                                                                       in an amount

15 which is
15       is at present unascertained.
            at present                Plaintiff will
                       unascertained. Plaintiff      pray leave of
                                                will pray          court to
                                                                of court to show the total
                                                                            show the       amount of
                                                                                     total amount of

I6 loss of
16      of earnings at          of trial.
                    at the time of trial.

t7
17            65. As
              65. As a further
                       further direct and legal
                               direct and       result of
                                          legal result of the acts
                                                              acts and conduct of
                                                                   and conduct of Defendants,
                                                                                  Defendants, as
                                                                                              as

18 aforesaid, Plaintiff
18            Plaintiff has
                        has been         and did suffer,
                                 caused, and
                            been caused,                     continues to
                                                 suffer, and continues to suffer severe and permanent
                                                                                 severe and permanent

t9 emotional and
19               mental distress and anguish,
             and mental                                    embarrassment, fright,
                                     anguish, humiliation, embarrassment, fright, shock, pain,
                                                                                         pain,

20 discomfort and anxiety. The
20                                              extent of
                                            and extent
                           The exact nature and           said injuries
                                                       of said             presently unknown
                                                               injuries is presently unknown to
                                                                                             to

21 plaintiff, who will
2I                     pray leave of
                  will pray          court to assert
                                  of court               same when
                                              assert the same when they
                                                                   they are ascertained
                                                                            ascertained.

22            66. Plaintiff
              66.               been generally
                  Plaintiff has been generally damaged       amount within
                                               damaged in an amount        the jurisdictional
                                                                    within the                limits of
                                                                               jurisdictional limits of

23
23    this court.
           court.
24            67.
              67          aforementioned acts of
                      The aforementioned                                            wilful, wanton,
                                                                      of them, were wilful,
                                              of Defendants, and each of                    wanton,

25
25 malicious, intentional,                                            wilful and conscious disregard
              intentional, oppressive and despicable and were done in wilful

   of the rights, welfare and safety of plaintiff, and were done by managerial agents and employees
26 of                                                                                               of
                                                                                          employees of

27 Defendants and DOES 11 through 100,                      knowledge, consent, and ratification
                                  100, and with the express knowledge,                           of
                                                                                    ratification of

                                                                          thereby justifring
                                                                     100, thereby
28 managerial agents and employees of Defendants and DOES 11 through 100,                    the
                                                                                  justifying the


                                                 13
                                                  13
                                                           DAMAGES
                                PLAINTIFF''S COMPLAINT FOR DAMAGES
                                PLAINTIFF'S
       Case 2:20-cv-07253 Document 1-1 Filed 08/12/20 Page 15 of 19 Page ID #:22



 1 awarding of punitive                                          determined at the time of trial.
               punitive and exemplary damages in an amount to be determined                trial

 2          68. As a result of the discriminatory
            68.                    discriminatory acts of Defendants, and each of them, as alleged

 3J herein, Plaintiff
            Plaintiff is entitled to reasonable
                                     reasonable attorneys'
                                                attorneys' fees and costs of said suit as specifically

 4 provided in California Code of Civil Procedure §1021.5.
                                                  $1021.5

 55         69. As a result of the discriminatory
            69.                    discriminatory acts of Defendants, and each of them, as alleged
                                                                                           alleged

 6 herein, Plaintiff
           Plaintiff is entitled to reinstatement     reimbursement of lost wages and work benefits as
                                    reinstatement and reimbursement

   specifically provided in California Labor Code §98.6(b)(2).
 7 specifically                                   $98.6(bX2)

 8          70.
            70.                        discriminatory acts of Defendants, and each of them, as alleged
                    As a result of the discriminatory                                          alleged

                                            penalty in the amount of $10,000.00
           Plaintiff is entitled to a civil penalty
 9 herein, Plaintiff                                                 $ 10,000.00 as specifically
                                                                                    specifically provided
                                                                                                 provided in

l0 California
10 California Labor Code §98.6(b)(3).
                         $98.6(bX3).
11
11                                                     VI.

t2
12                                      SIXTH CAUSE OF ACTION

13
13                                  Wrongful Termination in Violation of Public Policy
               (For Retaliation and Wrongful

t4
14                                   Defendants and DOES 1I -100,
                             Against Defendants
                             Against                        -100,Inclusive)
                                                                  Inclusive)

15
15          7I.
            71.     Plaintiffincorporates
                    Plaintiff incorporates herein by reference Paragraphs 1I through 70 as though set
                                                     reference Paragraphs

16
16 forth in full herein.

l7
17          72. At all times herein mentioned,
            72.                     mentioned, the public
                                                   public policy of the State of California,
                                                                                 California, as

18
18 codified, expressed and mandated in California            $1102.5, was to prohibit employers
                                       California Labor Code §1102.5,

19      discriminating against, retaliating
19 from discriminating          retaliating against and terminating any individual on the grounds of

20 their complaining of unlawful activity or refusing
                                             refusing to commit an unlawful act (i.e. retaliation for:

2t complaints
21 complaints of unfair labor and/or employment practices, or the rights afforded employees
                              andlor employment                                   employees under

22 California
   California Labor Code §98.6;
                         $98.6; complaints of Defendants' failure and refusal to pay employees
                                                                                     employees

                                      California Labor Code §200
23 wages and overtime in violation of California            $200 et seq.; complaints of Defendants'

                                                                       California Labor Code §226
24 failure and refusal to grant employees rest periods in violation of California            $226 and
                                                                                                  and

   512 et seq.; and complaints of Defendants' unfair business practices in violation of California
25 512                                                                                  California

26 Business and Professions Code §$17200
                                   17200 et seq.)
                                            seq.) This public
                                                       public policy of the State of California
                                                                                     California is

27 designed to protect all employees and to promote the welfare and well being of the community at

28 large. Accordingly, the actions of Defendants, and each of them, in discriminating,
   large, Accordingly,                                                 discriminating, harassing
                                                                                       harassing and



                                              l4
                                             14
                             PLAINTIFF'S
                             PLAINTIFF'S COMPLAINT FOR  DAMAGES
                                                   F'OR DAMAGES
         Case 2:20-cv-07253 Document 1-1 Filed 08/12/20 Page 16 of 19 Page ID #:23



                                    terminating Plaintiff
                    constructively terminating
                and constructively
 I1 retaliating and                             Plaintiff on  the grounds
                                                          on the  grounds alleged and described
                                                                          alleged and described heretn
                                                                                                herein

 22   were wrongful and in
           wrongful and  in contravention and violation
                            contravention and violation of
                                                        ofthe
                                                           the express public policy
                                                               express public policy of
                                                                                     ofthe  State of
                                                                                        the State of

 J3                to wit,
      California, to        the policy
                      wit, the         set forth
                                policy set  forth in  California Labor
                                                   in California Labor Code   1 102.5, et
                                                                       Code $§1102.5,     seq., and
                                                                                       et seq.,      the laws
                                                                                                and the   laws and
                                                                                                               and

 44   regulations promulgated
                  promulgated thereunder.
                               thereunder.

 55          73.
             73       At
                      At all
                         all times  herein mentioned,
                              times herein mentioned, the  public policy
                                                       the public policy of
                                                                         of the  State of
                                                                             the State of California,
                                                                                          California, as
                                                                                                      as

 66   codified, expressed     mandated in
                          and mandated
                expressed and              California Labor
                                        in California I .abor Code §98.6, was
                                                              Code $98.6,      to prohibit
                                                                          was to           employers from
                                                                                  prohibit employers  from

 77                  and retaliating
      discriminating and                      any individual
                                      against any
                          retaliating against      individual based on their
                                                              based on        complaints of
                                                                        their complaints    unfair labor
                                                                                         of unfair  labor

 88   and/or employment practices,
          or employment practices, or  the right
                                   or the  right afforded  them under
                                                 afforded them  under the  California Labor
                                                                       the California Labor Code
                                                                                            Code ,,

 99      uding wage
      including      and hour
                wage and      and whistleblowing
                         hour and whistleblowing laws  and complaining
                                                  laws and             about potential
                                                           complaining about potential and/or
                                                                                       and/or actual
                                                                                              actual

l0
10 violations of
              of State        Federal law.
                       andlor Federal
                 State and/or          law. This public policy
                                            This public policy of  the United
                                                               of the         States is
                                                                       United States     designed to
                                                                                      is designed  to

11
11    protect all
              all employees
                  employees and to promote
                            and to         the welfare
                                   promote the welfare and well-being of
                                                       and well-being of the community atlarge.
                                                                         the community at large.
t2
12 Accordingly,, the actions of
                 the actions of Defendants,
                                Defendants, and each of
                                            and each    them, in
                                                     of them,    discriminating, retaliating
                                                              in discriminating, retaliating and
                                                                                             and

13
13    terminating Plaintiff
                  Plaintiff on
                            on the grounds of
                               the grounds of stated        or for
                                                     above, or
                                              stated above,    for complaining
                                                                   complaining about such discrimination
                                                                               about such discrimination

t4 and retaliation,
14                  was wrongful
       retaliation, was          and in
                        wrongful and                  and violation
                                        contravention and
                                     in contravention     violation of     express public
                                                                    of the express public policy
                                                                                          policy of
                                                                                                 of the
                                                                                                    the

15 State of
15 State                to wit,
            California, to
         of California,         the policy
                           wit, the        set forth
                                    policy set forth in California Labor
                                                     in California Labor Code $98.6,
                                                                              §98.6, and the laws
                                                                                     and the laws and
                                                                                                  and
16 regulations promulgated
16                         thereunder.
               promulgated thereunder.
I7
17           74.
             74       By
                      By the aforesaid
                             aforesaid acts     conduct of
                                            and conduct
                                       acts and         of Defendants,
                                                           Defendants, and each of
                                                                       and each    them, Plaintiff
                                                                                of them, Plaintiff has
                                                                                                   has

18 been directly
18               and legally
        directly and         caused to suffer
                     legally caused    suffer actual damages             California Civil
                                                             pursuant to California
                                                     damages pursuant               Civil Code
                                                                                          Code $3333
                                                                                               §3333

I9 including,
19            but not limited
   including, but     limited to, loss of                             capacity, medical and
                                       of earnings and future earning capacity,         and related
                                                                                            related

            for care and procedures
20 expenses for          procedures both         in the future, attorneys
                                         now and in
                                    both now                    attorneys fees,
                                                                          fees, and other pecuniary
                                                                                and other pecuniary

2I
21 loss     presently ascertained, for which
        not presently
   loss not                                  Plaintiff will seek leave of
                                       which Plaintiff                    court to amend
                                                                       of court    amend when
                                                                                         when

   ascertained.
22 ascertained.

23
23            15.
              75.     As a direct and legal
                      As              legal result                 omissions of
                                                   of the acts and omissions
                                            result of                        of Defendants,
                                                                                Defendants, and each of
                                                                                            and each of
24 them, Plaintiff
         Plaintiff was rendered sick, sore, lame, disabled and disordered,      intemally and
                                                               disordered, both internally and

25
25 externally, and suffered,                                                                shock, pain,
                   suffered, among other things, numerous internal injuries, severe fright, shock, pain,

26 discomfort and anxiety.                             of said injuries
                  anxiety. The exact nature and extent of                                the plaintiff,
                                                                                known to the
                                                               injuries are not known        plaintiff,
                                                                              Plaintiff does not
27 who will pray leave of court to insert the same when they are ascertained. Plaintiff      not at this
                                                                                                 at this

                                   permanence of said injuries, but is informed and believes, and
28 time know the exact duration or permanence


                                                15
                                                 15
                                                          DAMAGES
                                PLAINTIFF'S COMPLAINT FOR DAMAGES
                                PLAINTIFF'S
           Case 2:20-cv-07253 Document 1-1 Filed 08/12/20 Page 17 of 19 Page ID #:24



           alleges, that
 1 thereon alleges,
 1                        some of
                     that some of the  said injuries
                                   the said           are reasonably
                                             injuries are            certain to
                                                          reasonably certain to be permanent in
                                                                                be permanent  in character
                                                                                                 character.
 22           76.
              76.    As aa further
                     As             legal result
                           further legal  result of
                                                 of the  acts and
                                                     the acts     omissions of
                                                              and omissions of the
                                                                                the Defendants,
                                                                                    Defendants, and each of
                                                                                                and each of

 J3   them, Plaintiff
            Plaintiff has
                      has been forced to
                          been forced to incur expenses for
                                         incur expenses for medical care, X-rays,
                                                            medical care,         and laboratory
                                                                          X-rays, and  laboratory costs
                                                                                                  costs

 44 during  the period
    during the         of Plaintiff
                period of Plaintiff'ss disability,      is informed
                                                   and is
                                       disability, and              and believes,
                                                           informed and           and thereon
                                                                        believes, and         alleges, that
                                                                                      thereon alleges, that

    she will
 55 she will in the future
             in the future be        to incur
                              forced to
                           be forced    incur additional expenses of
                                              additional expenses of the
                                                                     the same nature, all
                                                                         same nature, all in an amount
                                                                                          in an amount

 66   which is
            is at present unknown.
               at present          Plaintiff will
                          unknown. Plaintiff will pray leave of
                                                  pray leave    court to
                                                             of court to show the exact
                                                                         show the       amount of
                                                                                  exact amount of said
                                                                                                  said

 77 expenses
    expenses at the time
             at the      of trial.
                    time of trial.

 I8           77.
              77.    Prior
                     Prior to     occurrence of
                           to the occurrence        incidents, Plaintiff
                                             of the incidents, Plaintiff was
                                                                         was an             individual, but
                                                                                able-bodied individual,
                                                                             an able-bodied

 99 since said incidents has
    since said                           to engage fully
                                  unable to
                             been unable
                         has been                        in Plaintiff
                                                   fully in Plaintiff'ss occupation,
                                                                         occupation, and is informed
                                                                                     and is informed and
                                                                                                     and

10
10 believes, and thereon alleges, that
             and thereon               Plaintiff will
                                  that Plaintiff will be incapacitated     unable to
                                                                       and unable
                                                         incapacitated and           perform Plaintiff
                                                                                  to perform Plaintiff'ss

1l usual work for
11                   indefinite period
                  an indefinite
              for an            period of time in
                                       of time in the future, all to Plaintifls
                                                              all to             damage in an
                                                                     Plaintiff's damage    an amount
                                                                                              amount

I2 which is
12             present unascertained.
            at present
         is at                        Plaintiff will
                       unascertained. Plaintiff will pray leave of
                                                     pray leave of court    show the total
                                                                   court to show           amount of
                                                                                     total amount of

13 loss of
13 loss             at the time
        of earnings at          of trial
                           time of trial.
14
T4            78.
              78     As
                     As a further
                          further direct and
                                         and legal result of
                                             legal result of the acts
                                                                 acts and conduct of
                                                                      and conduct of Defendants,
                                                                                     Defendants, as
                                                                                                 as
15 aforesaid, Plaintiff
15                               caused, and did suffer,
              Plaintiff has been caused,         suffer, and continues                  and permanent
                                                             continues to suffer severe and permanent

I6 emotional and mental
16                               and anguish, humiliation, embarrassment, fright, shock, pain,
                 mental distress and                                                     pain,

17                                              extent of said injuries
I7 discomfort and anxiety. The exact nature and extent                     presently unknown
                                                               injuries is presently unknown to

18 plaintiff, who will
18                     pray leave of
                  will pray       of court to assert     same when
                                              assert the same when they
                                                                   they are ascertained
                                                                            ascertained.

t9
19            79. Plaintiff
              79. Plaintiff has been generally               amount within
                                               damaged in an amount
                                     generally damaged                     the jurisdictional
                                                                    within the                limits of
                                                                               jurisdictional limits of

20 thiss court.
         court

2I
21            80.
              80     The aforementioned
                         aforementioned acts of                      of them,
                                             of Defendants, and each of            wilful, wanton,
                                                                        them, were wilful, wanton,

              intentional, oppressive
22 malicious, intentional, oppressive and despicable and were done in wilful and conscious disregard

z) of the rights,
23                                   of plaintiff, and were done by managerial
          rights, welfare and safety of                                                             of
                                                                                          employees of
                                                                    managerial agents and employees

24 Defendants and DOES 1 through 100,                                              ratification of
                                 100, and with the express knowledge, consent, and ratification

                                   of Defendants and DOES 1I through 100,
25 managerial agents and employees of                                     thereby justifying
                                                                     100, thereby justifying the
               punitive and exemplary
    warding of punitive
26 awarding                                                      determined at the time of trial.
                            exemplary damages in an amount to be determined                trial.

27 / / /

28 / / /


                                               l6
                                              16
                              PLAINTIFF'S COMPLAINT FOR
                              PLAINTIFF'S           F'OR DAMAGES
           Case 2:20-cv-07253 Document 1-1 Filed 08/12/20 Page 18 of 19 Page ID #:25



 1I           81.
              81.                      discriminatory acts of Defendants, and each of them, as alleged
                    As a result of the discriminatory                                          alleged

           Plaintiff is entitled to reasonable attorneys'
 2 herein, Plaintiff                           attorneys' fees and costs of said suit as specifically
                                                                                         specifically

                Califomia Code of Civil Procedure §1021.5.
 3J provided in California                        $1021.5.

 4                       Plaintiff JOSE SANCHEZ,
              WHEREFORE, Plaintiff               prays for judgment against the Defendants,
                                        SANCHEZ,prays                           Defendants,

 5 and each of them,
               thenr, as follows:

 6                  1.
                    1.      For general damages in an amount within the jurisdictional limits of this
                                                             within the

 7                          Court;

 8                  2.
                    2.      For medical expenses and related items of expense, according
                                                                               according to proof;

 9                  3.
                    3.      For loss of earnings, according to proof;
                                     ofearnings,

l0
10                  4.
                    4.      For loss of earning capacity, according
                                                          according to proof;

l1
11                  5.
                    5.          reasonable attorneys' fees and costs of said suit as specifically
                            For reasonable                                           specifically provided

12
12                          in California Code of Civil Procedure §1021.5,
                                                                  $1021.5, according
                                                                           according to proof;
                                                                                        proof;

13
13                  6.
                    6.     For damages, treble damages and additional damages as specifically

I4
14                                     California Labor Code §§
                           provided in California            $$ 202, 203
                                                                     203 and 206, according
                                                                         and206,  according to proof;

15
15                  7.
                    7.                  reasonable attorneys'
                           For damages, reasonable attorneys' fees and costs of said suit as specifically

t6
16                         provided in California            $$218.5, 510 and 1194(a),
                                       California Labor Code §§218.5,         1194(a), according to

t7
17                         proof;
                           proof;

18
18                  8.
                    8.                                reasonable attorneys' fees and costs of suit as
                           For damages, penalties and reasonable

19
T9                         provided for in California
                                           California Labor Code
                                                            Code §§226.7,     and 558, according to
                                                                          512 and
                                                                 55226.7,512
20                         proof;
                           proof;

2l
21                  9.
                    9.     For reasonable attorneys' fees and costs of said suit as specifically
                               reasonable attorneys'                                specifically provided

22                         in California Business and Professions Code §$17200
                                                                         17200 et seq., according to

23                         proof;
                           proof;

24                  10. For multiple damages as specifically
                    10.                         specifically provided in California
                                                                         California Business
                                                                                    Business and

25                                            17200 et seq., according
                           Professions Code §$17200          according to proof;
                                                                          proof;

26                  1 1.
                    11.    For reinstatement     reimbursement of lost wages and work benefits as
                               reinstatement and reimbursement

27                         specifically             California Labor Code §98.6(b)(2);
                           specifically provided in California            $98.6(b)(2);

28    //


                                               t7
                                              17
                                                        DAMAGES
                             PLAINTIF'F'S COMPLAINT FOR DAMAGES
                             PLAINTIFF'S
      Case 2:20-cv-07253 Document 1-1 Filed 08/12/20 Page 19 of 19 Page ID #:26



 1I             12.
                12.                 penalty in the amount of $10,000.00 per violation as specifically
                        For a civil penalty

 2                      provided in California
                                    California Labor Code §98.6(b)(3);
                                                          $98.6(bX3);

 3J             13.
                13.     For prejudgment interest, according
                                                  according to proof;
                                                               proof;

 4              14.
                14.                      exemplary damages, according
                        For punitive and exemplary          according to proof;
                                                                         proof;

 55             15.
                15.               ofsuit
                        For costs of      incurred herein, according
                                     suit incurred                      proof; and
                                                           according to proof;

 6              t6.
                16.                                                        deem just and proper.
                        For such other and further relief as the court may deem

 7

              8,2020
 8 Dated: May 8, 2020                                 MANCINI & ASSOCIATES
                                                                   ASSOCIATES
                                                      A Professional
                                                        Pro          Law Corporation
                                                                                             I
 9

10
10                                                    By:
                                                              MARCUS A. MANCINI, ESQ. ESQ
11
11                                                            Attorneys for Plaintiff
                                                              JOSE SANCHEZ
I2
12

13
13                                 DEMAND FOR JURY TRIAL
                                   DEMAND

I4
14        Plaintiff JOSE SANCHEZ
          Plaintiff              hereby demands trial by jury.
                         SANCHEZhereby

15
15

t6 Dated: May 8,
16            8,2020
                 2020                                 MANCINI & ASSOCIATES
                                                                   ASSOCIATES
                                                      A Pro essional Law Corporation
I7
17

18
18
                                                      By
                                                      By:
t9
19                                                          V MARCUS A. MANCINI, ESQ
                                                              Attorneys for Plaintiff
20                                                            JOSE SANCHEZ

2t
21

22

23
24

25

26

27
28


                                         18
                                          18
                                                   DAMAGES
                         PLAINTIFF'S COMPLAINT FOR DAMAGES
                         PLAINTIFF'S
